t c summary opinion united_states tax_court karen ann cicchini petitioner v commissioner of internal revenue respondent docket no filed date karen ann cicchini pro_se john w strate for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority ' unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue - - respondent determined a deficiency in petitioner's federal_income_tax for in the amount of dollar_figure after a concession by respondent ’ the issues for decision are as follows whether petitioner is entitled to deductions for dependency_exemptions for her two sons we hold that she is whether petitioner is entitled to a child_tax_credit in respect of her two sons we hold that she is background many of the facts have been stipulated and they are so found at the time that the petition was filed petitioner resided in santa maria california a petitioner’s marriage and children in date petitioner and dean william anker mr anker were married in west point new york the couple had two sons francis gregory anker who was born in date and daniel thomas anker who was born in date collectively the children or petitioner’s sons b petitioner’s divorce in or about petitioner and mr anker experienced marital discord and divorce proceedings were commenced both respondent concedes that petitioner’s filing_status for is head-of-household petitioner and mr anker were represented by counsel in these proceedings on date the district_court of coryell county texas the texas state court entered an agreed decree of divorce the divorce decree in the divorce decree the texas state court awarded custody of the children to petitioner and ordered mr anker to pay child_support in the amount of dollar_figure per month with the first payment being due and payable on the day of july and a like payment being due and payable on the same day of each month thereafter until the date any child reaches the age of years in the divorce decree the texas state court also ordered that mr anker shall have the right to claim the dependency_exemptions for the children of the marriage for the purpose of federal income taxes for and all subsequent years so long as all child_support herein ordered to be paid_by claimant is timely paid c mr anker’s failure to make all child_support payments for several years after the entry of the divorce decree mr anker did not conscientiously discharge his duty to pay monthly child_support as ordered by the texas state court and on more than one occasion petitioner found it necessary to ask the texas state court to enforce its child_support order this pattern came to a climax on date when the texas state court issued an order finding that mr anker was in arrears in the payment of child_support in the amount of dollar_figure and holding him q4e- in civil contempt for nonpayment while contemplating the texas state court’s order of date apparently from within a cell of the coryell county jail mr anker had an epiphany and on date he paid dollar_figure into the registry of the texas state court of this amount dollar_figure was paid over to petitioner as child_support also for each of the months from date through date mr anker timely paid dollar_figure an amount representing his monthly court-ordered child_support of dollar_figure plus dollar_figure toward his remaining child-support arrearage the additional_amount paid however did not extinguish mr anker’s arrearage d the agreed order of date on date an agreed order was presented to the texas state court for its approval petitioner was represented by counsel at the time who approved the order as to form the texas state court approved the agreed order and entered it on date in the agreed order the texas state court the texas state court’s order determined only mr anker’s arrearage through the month of date mr anker did not make the payments that were due on the day of february march and date thus as of the date of the texas state court’s order mr anker’s arrearage actually was dollar_figure ie dollar_figure plus dollar_figure x the balance of the dollar_figure payment dollar_figure was allocated to attorney’s fees dollar_figure and court costs dollar_figure although mr anker’s payment did not fully satisfy the arrearage the texas state court apparently released him from custody - - increased mr anker’s monthly child_support obligation from dollar_figure to dollar_figure effective date br petitioner’s federal_income_tax return for petitioner timely filed a federal_income_tax return for on her return petitioner designated her filing_status as head-of--household and she claimed her two sons as dependents petitioner also claimed a child_tax_credit in respect of her sons f the notice_of_deficiency in the notice_of_deficiency respondent determined that petitioner was not entitled to deductions for dependency_exemptions because the divorce decree authorized mr anker to claim those deductions respondent also determined that petitioner was not entitled to the child_tax_credit finally respondent determined that petitioner’s filing_status is single however as previously mentioned respondent conceded at trial that petitioner’s filing_status is head-of-household as originally designated by petitioner on her return discussion a deductions for dependency_exemptions sec_15l a authorizes deductions for the exemptions provided by that section in particular sec_151 provides an exemption for each of a taxpayer’s dependents as defined in sec_152 - - sec_152 as relevant herein defines the term dependent to mean a taxpayer’s child provided that more than half of the child’s support was received from the taxpayer or is treated under sec_152 as received from the taxpayer sec_152 as relevant herein provides as a general_rule that in the case of a child of divorced parents the child shall be treated as receiving over half of his or her support from the custodial_parent however sec_152 provides an exception to the general_rule for certain pre-1985 instruments sec_152 a provides that a child of divorced parents shall be treated as receiving over half of his or her support from the noncustodial_parent if a qualified pre- instrument between the child’s parents provides that the noncustodial_parent shall be entitled to claim the child as a dependent and the noncustodial_parent provides at least dollar_figure for the support of the child during the year in issue sec_152 b as relevant herein defines the term qualified_pre-1985_instrument to mean a divorce decree that is executed before date that contains a provision providing that the noncustodial_parent shall be entitled to claim the child as a dependent and that is not modified on or after date to expressly provide that - the provisions of sec_152 shall not apply to such decree the parties disagree whether sec_152 applies in the present case the dispute centers on whether mr anker was in arrears in the payment of child_support in this regard it should be recalled that in the divorce decree the texas state court directed that mr anker shall have the right to claim the dependency_exemptions for the children of the marriage for the purpose of federal income taxes for and all subsequent years so long as all child_support herein ordered to be paid_by claimant is timely paid emphasis added respondent appears to concede that if mr anker were in arrears in the payment of child_support then sec_152 rather than sec_152 would provide the rule for decision and petitioner would prevail see flatt v commissioner tcmemo_1986_495 wherein we held that where a divorce agreement conditions the claim for dependency_exemptions upon the performance of specific obligations it is appropriate for this court to determine if in fact the party obligated to meet such conditions has fully complied mr anker’s court-imposed child_support obligation for the year period from date through date was dollar_figure the exhibits in the present case particularly the computed as follows dollar_figure month x months plus dollar_figure month x months - - child_support record maintained by the texas state court indicate that mr anker paid dollar_figure for that period accordingly it cannot be said that all child_support herein ordered to be paid_by claimant was timely paid in view of the foregoing we hold that petitioner is entitled to deductions for dependency_exemptions for her two sons sec_152 b child_tax_credit sec_24 authorizes a dollar_figure child_tax_credit with respect to each qualifying_child of the taxpayer the term qualifying_child is defined in sec_24 as relevant herein a qualifying_child means an individual with respect to whom the taxpayer is allowed a deduction under sec_151 sec_24 a we have already held that petitioner is entitled to deductions under sec_151 for dependency_exemptions for her two sons accordingly each of petitioner’s sons is a qualifying_child within the meaning of sec_24 accordingly and because respondent does not suggest that petitioner does not otherwise satisfy the requirements of applicable law petitioner is entitled to a child_tax_credit under sec_24 in respect of her sons this amount is net of dishonored checks c conclusion reviewed and adopted as the report of the small_tax_case division to reflect respondent’s concession and our disposition of the disputed issues decision will be entered for petitioner
